ORDER
PER CURIAM:
Philip T. Yates appeals the judgment of the Circuit Court of Callaway County, Missouri, sustaining the Director of Revenue’s one-year revocation of Yates’s driver’s license for refusal to submit to a chemical test of his breath pursuant to section 577.041, RSMo 2000. On appeal, Yates al*721leges that the trial court erred in upholding the revocation of his driver’s license because its finding that there were reasonable grounds to believe that Yates was driving while intoxicated was against the weight of the evidence. Because the weight of the evidence supports that the officer had reasonable grounds, ie., probable cause, to believe that Yates was driving a motor vehicle while in an intoxicated condition, we affirm the judgment of the trial court in this per curiam order and have provided the parties a legal memorandum explaining our ruling.
The judgment is affirmed. Rule 84.16(b).